On Petition for Rehearing
Carson, J.
The appellant having filed his petition for rehearing on the 7th day of May, 1965, with proof of service on the appellee and the appellee having filed a motion to dismiss appellant’s petition for rehearing with briefs in support thereof on the 2nd day of June, 1965, and the court having considered each of said motions now dismisses the appellant’s petition for rehearing for the following reason:
The appellant’s petition fails to comply with the provisions of Rule 2-22 of the Supreme Court of the State of Indiana.
Said petition for rehearing is not accompanied by separate briefs. Further, said petition is argumentative and fails to state wherein said decision is thought to be erroneous merely stating conclusions of the appellant. The petition therefore fails to meet the requirements of the said Rule 2-22 and does not meet the propositions covered by the opinion of the court.
Said motion to dismiss appellant’s petition for rehearing is therefore sustained and the petition for rehearing is dismissed.
Prime, P. J., Martin and Faulconer, JJ. concur.
Note. — Reported in 206 N. E. 2d 152. Rehearing dismissed in 207 N. E. 2d 846.